Citation Nr: 0707387	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  00-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected right anterior tibial disability, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).

Procedural history

The veteran served on active duty from August 1971 to August 
1975.  

In a March 1976 rating decision, the RO granted service 
connection for the veteran's right tibia disability, 
classified as exostosis, right anterior tibial spine, 
residuals of stress fracture, and assigned a noncompensable 
disability rating.  In a December 1977 rating decision, the 
RO granted a 10 percent disability rating effective from 
September 19, 1977.  The RO received the veteran's claim for 
an increased rating in September 1998.  The February 1999 
rating decision continued the 10 percent disability rating, 
and the veteran appealed.  

The veteran provided personal testimony at a hearing chaired 
by the undersigned Veterans Law Judge (VLJ) in August 2006.  
A transcript of the hearing has been prepared and is 
associated with the veteran's VA claims folder.  

In August 2006, the Board remanded the claim for further 
evidentiary development.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the current 
residuals of the stress fractures of the right tibia does not 
result in a nonunion of the right tibia and fibula with loose 
motion of the ankle requiring a brace.

2.  The veteran's residuals of a stress fracture of the right 
tibia is manifested by a protuberance of bone on the 
anteromedial aspect of the right tibial shaft, no instability 
of the tibial shaft with stressing, a neurovascularly intact 
right foot, normal gait, residual pain from the healed stress 
fracture, no erythema or cellulitis, and increased pain upon 
repetitive use.

3. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service- connected right 
leg disability that is the subject of this appeal, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

1. The criteria for a rating in excess of 10 percent for the 
veteran's residuals of a stress fracture of the right tibia 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2006).

2.  The criteria for referral for increased disability rating 
for the veteran's residuals of a stress fracture of the right 
tibia on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected residuals of a stress 
fracture of the right tibia.  He essentially contends that 
his disability has gotten worse.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a March 2006 VCAA letter 
that to support his claim, there must be evidence which 
shows that veteran's service-connected exostosis, right 
anterior tibial spine, residuals of a stress fracture 
has increased in severity.  See page 1.  The veteran was 
further informed that VA would provide a medical 
examination if it was deemed necessary to substantiate 
his claim, and that VA would obtain records such as 
records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided 
sufficient information to allow VA to obtain them.

The Board also notes that the veteran was informed in 
the March 2006 letter that if he had any additional 
information or evidence to send it to VA.  In essence, 
the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements, veteran status, 
existence of a current disability and a connection between 
the veteran's service and the disabilities, are not at issue 
as the veteran has already been granted service connection.  
Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of the veteran's 
claim for an increased disability rating.  In other words, 
any lack of advisement as to those elements is meaningless, 
because a new degree of disability and an effective date were 
not assigned.   Therefore, lack of notice regarding degree of 
disability and assignment of an earlier effective date is 
immaterial.  The Board also notes that the veteran was 
specifically informed of degree of disability and earlier 
effective date in the March 2006 letter.  The Board thus 
finds that the veteran has received proper notice in 
accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA treatment of the veteran and private 
medical records, both of which will be discussed below.  
Additionally, the veteran was provided with VA examinations 
in November 1998 and November 2006.  The report of the 
medical examinations and reviews reflect that the examiners 
recorded the veteran's past medical history, noted his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the Introduction, the veteran and 
his representative presented evidence before the undersigned 
VLJ at the RO in August 2006.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Specific schedular criteria

Diagnostic Code 5262 provides for the following levels of 
disability:

Tibia and Fibula, impairment of:
40 % Nonunion of, with loose motion, requiring brace.
30% Malunion of with marked knee or ankle disability.
20% Malunion of with moderate knee or ankle disability.
10% Malunion of with slight knee or ankle disability.
See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has a history of a stress fracture of the right 
tibia.  He complains that lifting objects or any movement 
that places pressure on his right leg results in pain at the 
fracture site.  The veteran also contends that the pain 
requires pain relief medication that debilitates him and 
prevents him from employment.  The RO has applied Diagnostic 
Code 5262 [impairment of tibia and fibula] to the veteran's 
disability.

The criteria for Diagnostic Code 5262 includes impairment to 
the bones of the leg and additional disability to the ankle 
and knee.  Because Diagnostic Code 5262 encompasses all of 
the veteran's complained of symptoms, the Board has 
determined that a more appropriate diagnostic code is not 
available.  The veteran and his representative have not 
argued that a different Diagnostic Code would be more 
appropriate, merely that an increased rating is warranted.  
Therefore, the veteran's disability will continue to be rated 
under Diagnostic Code 5262.

Schedular rating

The veteran's residuals of his right leg stress fracture are 
currently evaluated as 10 percent disabling.  In order to 
qualify for the next highest 20 percent disability rating 
there must be evidence of impairment to the leg with a 
moderate knee or ankle disability.

Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." See Webster's 
New World Dictionary, Third College Edition (1988), 871.

The medical evidence of record indicates that the veteran's 
leg fracture residuals include a protuberance of bone on the 
anteromedial aspect of the right tibial shaft, residual pain 
from the healed stress fracture site and increased pain upon 
repetitive use.  A November 2006 VA examiner also found that 
there was no instability of the tibial shaft with stressing, 
the right foot was neurovascularly intact, the veteran had a 
normal gait, and found there was no erythema or cellulitis.  
The examiner also noted that he did not use a brace, cane or 
other assistive device to walk, and that the veteran did not 
limp.

In short, the competent medical evidence of record indicates 
that the service-connected residuals of the right leg stress 
fracture do not include malunion of the tibia or fibula, and 
show no ankle or knee disability.  Indeed, the examination 
revealed that the right tibia was not specifically tender to 
point palpation over the area, but was generally 
uncomfortable to palpation in and around the area of the 
tibial injury site.  The examiner further reported that 
repetitive use gave the veteran increased pain, but did not 
fatigue the leg.  Taken together, these symptoms are most 
appropriately described as slight, and do not approximate 
moderate symptomatology which would allow for the assignment 
of a 20 percent disability rating.  See 38 C.F.R. § 4.7 
(2006).

Since a moderate knee or ankle disability has not been shown, 
a marked knee or ankle disability as would warrant the 
assignment of a 30 percent disability rating has also 
manifestly not been shown by the medical evidence of record.  
Moreover, there has been no showing of loose motion or the 
required use of a brace, as would warrant the assignment of a 
40 percent disability rating.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran has complained of pain on use.  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Such is the case with Diagnostic Code 5262.

Extraschedular consideration

In the November 2006 Supplemental Statement of the Case, the 
RO included the regulations pertaining to extraschedular 
evaluations.  Since an extraschedular evaluation has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2006) in connection 
with the issues on appeal.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996) [the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2006).

The veteran and his representative have not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalizations for the veteran's service-connected 
residuals of his right leg stress fracture.  All treatment 
and examinations have been conducted on an outpatient basis. 

Marked interference with employment, beyond that contemplated 
in the schedular criteria, is also not demonstrated.  
Although it appears that the veteran is not working, it does 
not appear that his right leg stress fracture residuals would 
interfere with the veteran's ability to obtain or retain 
employment.  Indeed, the veteran and his representative have 
indicated that the veteran would benefit from retraining so 
that he could obtain employment that does not place physical 
stress on his right leg.  While the veteran's pain caused by 
the right leg could potentially result in some annoyance 
throughout the workday, it can be treated with medication.  
This alone does not present an exceptional or unusual 
disability picture and is not reflective of any factor which 
takes the veteran outside of the norm.  Such impairment is 
specifically contemplated in the 10 percent rating currently 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In summary, the evidence does not support the proposition 
that the veteran's service-connected residuals of a right leg 
stress fracture presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2006).  Accordingly, referral of this issue to appropriate 
VA officials for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to an increased disability rating for service-
connected right anterior tibial disability is denied



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


